 



EXHIBIT 10.1

NON-QUALIFIED SHARE OPTION AGREEMENT
ARCHSTONE SMITH TRUST 2001 LONG-TERM INCENTIVE PLAN
Grant No. «GrantNo»

     THIS AGREEMENT (the “Agreement”), entered into as of «GrantDate» (the
“Grant Date”), by and between «FirstName» «MiddleName» «LastName» (the
“Participant”), and Archstone-Smith Trust (the “Trust”);

WITNESSETH THAT:

     WHEREAS, the Trust maintains the Archstone-Smith Trust 2001 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), which is incorporated
into and forms a part of this Agreement; and

     WHEREAS, the Committee has awarded the Participant a Non-Qualified Share
Option Award under the Plan;

     NOW, THEREFORE, IT IS AGREED, by and between the Trust and the Participant
as follows:



1.   Option Grant and Purchase Price. Subject to the terms of this Agreement and
the Plan, the Participant is hereby granted an option (the “Option”) to purchase
«NoOptions» Shares. The price of each Share subject to the Option shall be
«GrantPrice». The Option is not intended to constitute an “incentive stock
option” as that term is used in Code section 422.   2.   Definitions. Except
where the context clearly implies or indicates the contrary, any term used in
this Agreement but not defined herein shall have the meaning given such term in
the Plan.   3.   Vesting. Subject to the terms and conditions of this Agreement
and the Plan, the Option awarded hereunder shall vest and become exercisable in
one-third increments on each of [insert dates that are first, second and third
anniversary date of approval of award by Compensation Committee] (each a
“Vesting Date”); provided, however, that if the Participant’s Date of
Termination occurs by reason of death, Disability or Retirement, this Option
shall vest and become immediately exercisable on the Participant’s Date of
Termination. This Option shall also vest and become exercisable as described in
Paragraph 11 of this Agreement. Except as provided in the foregoing provisions
of this Paragraph 3, any portion of the Option which is not vested upon the
Participant’s Date of Termination shall be forfeited on such date. The Option
shall also be forfeited in accordance with Paragraph 10. For purposes of this
Agreement, the Participant’s “Date of Termination” shall be the date on which he
both ceases to be an employee of the Trust and the Subsidiaries and ceases to
perform material services for the Trust and the Subsidiaries, regardless of the
reason for the cessation; provided that a “Date of Termination” shall not be
considered to have occurred during the period in which the reason for the
cessation of services is a leave of absence approved by the Trust or the
Subsidiary which was the recipient of the Participant’s services. The
Participant shall be considered to have a “Disability” for purposes of this
Agreement during the period in which he is unable, by reason of a medically
determinable physical or mental impairment, to engage in the material and
substantial duties of his regular occupation, which condition is expected to be
permanent. “Retirement” of a Participant shall mean the occurrence of a
Participant’s Date of Termination after providing at least five years of service
to the Trust or the Subsidiaries and attaining age 60.   4.   Expiration Date.
The Option shall expire on the “Expiration Date”, which shall be the earliest to
occur of:

 



--------------------------------------------------------------------------------



 



  (a)   the ten-year anniversary of the Grant Date;     (b)   if the
Participant’s Date of Termination occurs by reason of death, Disability or
Retirement, the one-year anniversary of such Date of Termination;     (c)   if
the Participant’s Date of Termination occurs for reasons of Cause, such Date of
Termination; or     (d)   if the Participant’s Date of Termination occurs for
reasons other than death, Disability, Retirement or Cause, the three-month
anniversary of such Date of Termination.

Notwithstanding the foregoing provisions of this Paragraph 4, no portion of the
Option shall be exercisable after the Participant’s Date of Termination except
to the extent that it is exercisable as of the Participant’s Date of
Termination.



5.   Method of Option Exercise. Any portion of the Option that is exercisable
may be exercised in whole or in part by filing a written notice with the
Secretary of the Trust at its corporate headquarters or such other method as the
Secretary may deem appropriate, provided that the notice is filed prior to the
Expiration Date of the Option. Such notice shall specify the number of Shares
which the Participant elects to purchase, and shall be accompanied by payment of
the purchase price for such Shares or by instructions for a cashless exercise.
Payment shall be by cash or, if permitted by the Committee, in Shares which have
a Fair Market Value equal to the purchase price and which are acceptable to the
Committee, or in any combination of the foregoing.   6.   Withholding. All
payments under this Agreement are subject to withholding of all applicable
taxes. At the election of the Participant, and with the consent of and to the
extent provided by the Committee, such withholding obligations may be satisfied
through the surrender of Shares which the Participant already owns or to which
the Participant is otherwise entitled under the Plan including upon exercise of
the option; provided, however, that previously-owned Shares that have been held
by the Participant less than six months or Shares to which the Participant is
entitled under the Plan may only be used to satisfy the minimum statutory tax
withholding obligation (based on minimum statutory withholding rates for Federal
and state tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income).   7.   Transferability. This Option is not
transferable except as designated by the Participant by will or by the laws of
descent and distribution or, subject to such procedures as the Committee may
establish, to or for the benefit of the Participant’s family.   8.   Adjustment
of Option. The number and type of Shares awarded pursuant to this Option, and
the exercise price thereof, may be adjusted by the Committee in accordance with
the terms of the Plan to reflect certain transactions which affect the number,
type or value of the Shares.   9.   Non-Competition Agreement. The Option
granted pursuant to this Agreement shall be automatically forfeited as of the
90th day following the Grant Date if, as of such date, the Participant has not
executed a non-competition agreement with the Trust in a form approved by the
Trust.   10.   Forfeiture Provisions. In the event that the Committee determines
that the Participant has engaged in conduct in violation of any non-competition
agreement entered into between the Participant and the Trust or any affiliated
entity, any portion of the Option which has not been exercised shall be
forfeited and shall no longer be exercisable unless the Committee provides
otherwise.

Page 2 of 4



--------------------------------------------------------------------------------



 



11.   Change in Control. In the event that (i) within one year following a
Change in Control, a Participant’s employment is terminated by the Trust or the
successor to the Trust or an affiliated entity which is his or her employer for
reasons other than Cause following a Change in Control of the Trust (as defined
below), or (ii) the Plan is terminated by the Trust or its successor following a
Change in Control without provision for the continuation of the Option to the
extent it is then outstanding, any portion of this Award which has not otherwise
expired shall become fully vested. For purposes of this Agreement, a “Change in
Control” means the happening of any of the following:



  (a)   the shareholders of the Trust approve a definitive agreement to merge
the Trust into or consolidate the Trust with another entity, sell or otherwise
dispose of all or substantially all of its assets or adopt a plan of
liquidation, provided, however, that a Change in Control shall not be deemed to
have occurred by reason of a transaction, or a substantially concurrent or
otherwise related series of transactions, upon the completion of which 50% or
more of the beneficial ownership of the voting power of the Trust, the surviving
corporation or corporation directly or indirectly controlling the Trust or the
surviving corporation, as the case may be, is held by the same persons (as
defined below) (although not necessarily in the same proportion) as held the
beneficial ownership of the voting power of the Trust immediately prior to the
transaction or the substantially concurrent or otherwise related series of
transactions, except that upon the completion thereof, employees or employee
benefit plans of the Trust may be a new holder of such beneficial ownership;
provided, further, that a transaction with an “Affiliate” of the Trust (as
defined in the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall not be treated as a Change in Control; or     (b)   the “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Trust is acquired,
other than from the Trust, by any “person” as defined in Sections 13(d) and
14(d) of the Exchange Act (other than any trustee or other fiduciary holding
securities under an employee benefit or other similar stock plan of the Trust);
or     (c)   at any time during any period of two consecutive years commencing
on the Grant Date, individuals who at the beginning of such period were members
of the Board of Trustees of the Trust cease for any reason to constitute at
least a majority thereof (unless the election, or the nomination for election by
the Trust’s shareholders, of each new trustee was approved by a vote of at least
two-thirds of the trustees still in office at the time of such election or
nomination who were trustees at the beginning of such period.

For purposes of this Paragraph, a Participant’s employment shall be deemed to be
terminated by the Trust or the successor to the Trust or an affiliated entity
for reasons other than Cause if the Participant terminates employment within
four months after (i) a substantial adverse alteration in the nature of the
Participant’s status or responsibilities from those in effect immediately prior
to the Change in Control (other than any change that results solely from a
change in the Trust’s business as a result of a Change in Control), or (ii) a
material reduction in the Participant’s annual base salary and target bonus, if
any, as in effect immediately prior to the Change in Control. If, upon a Change
in Control, awards in other shares or securities are substituted for outstanding
Awards pursuant to the terms of the Plan and, immediately following the Change
in Control, the Participant becomes employed by the entity into which the Trust
merged, or the purchaser of

Page 3 of 4



--------------------------------------------------------------------------------



 



substantially all of the assets of the Trust, or a successor to such entity or
purchaser, the Participant shall not be treated as having terminated employment
for purposes of this Paragraph 11 until such time as the Participant terminates
employment with the merged entity or purchaser (or successor), as applicable.



12.   Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all the powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding
on all persons.   13.   Plan Governs. The terms of this Agreement shall be
subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Trust.   14.   Amendment and
Termination. The Board may at any time amend or terminate the Plan, provided
that no such amendment or termination may materially adversely affect the rights
of the Participant awarded hereunder without the consent of the Participant.

     IN WITNESS WHEREOF, the Participant has hereunto set his hand, and the
Trust has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

     
ARCHSTONE SMITH TRUST
  PARTICIPANT
 
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

Page 4 of 4